DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-25 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for Raman spectroscopy, the method comprises: predicting at least one expected radiation pattern to be detected by a sensor of the Raman spectroscope as a result of an illumination of a first area of a sample: wherein the predicting is based on a mapping between different acquisition set-ups and different expected radiation patterns; determining first acquisition parameters of a Raman spectroscope to provide a first acquisition set-up, the determining is based on at least one expected radiation pattern to be detected by the sensor of the Raman spectroscope as the result of the illumination of the first area of the sample, the first area comprises a first nano-scale structure, wherein at least a part of the at least one expected radiation pattern is indicative of at least one property of interest of the first nano-scale structure of the sample; wherein the first acquisition parameters belong to a group of acquisition parameters, in combination with the rest of the limitations of the claim.
	Claims 1-14 and 22-23 are allowed by the virtue of dependency on the allowed claim 6.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical measurement system that comprises: a controller that is configured to predict at least one expected radiation pattern to be detected by a sensor of the Raman spectroscope as a result of an illumination of a first area of a sample; wherein the predicting is based on a mapping between different acquisition set-ups and different expected radiation patterns, and determine first acquisition parameters of a Raman spectroscope to provide a first acquisition set-up, the determining is based on  at least one expected radiation pattern to be detected by the sensor of the Raman spectroscope as the result of the illumination of the first area of the sample, the first area comprises a first nano-scale structure, wherein at least a part of the at least one expected radiation pattern is indicative of at least one property of interest of the first nano-scale structure of the sample, in combination with the rest of the limitations of the claim.
	Claims 16-21 are allowed by the virtue of dependency on the allowed claim 15.
As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious a non-transitory computer readable medium that stores instructions for: predicting at least one expected radiation pattern to be detected by a sensor of the Raman spectroscope as a result of an illumination of a first area of a sample; wherein the predicting is based on a mapping between different acquisition set-ups and different expected radiation patterns; determining first acquisition parameters of a Raman spectroscope to provide a first acquisition set-up, the determining is based on at least one expected radiation pattern to be detected by the sensor of the Raman spectroscope as the result of the illumination of the first area of the sample, the first area comprises a first nano-scale structure, wherein at least a part of the at least one expected radiation pattern is indicative of at least one property of interest of the first nano-scale structure of the sample; wherein the first acquisition parameters belong to a group of acquisition parameters, in combination with the rest of the limitations of the claim.
	Claims 25 is/are allowed by the virtue of dependency on the allowed claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886